Per Curiam.

Though in terms section 101 of the Municipal Court Code relating to the issuance of a commission on written interrogatories refers to witnesses, it should not be construed so literally as to exclude a party. Section 15 and subdivision 4 of section 27 of the Municipal Court Code forbid such a narrow reading of the section. The plaintiff made out a proper case for the issuance of a commission to take his testimony on interrogatories and the denial of the motion, therefore, was an improvident exercise of discretion.
The order should be reversed, with $10 costs, and motion granted.
Concur — Hofstadter, J. P., Gold and Capozzoli, JJ.
Order reversed, etc.